Citation Nr: 0420900	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-15 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for skull fragment 
injury residuals.

3.  Entitlement to service connection for right shoulder 
fragment injury residuals.

4.  Entitlement to service connection for right forearm 
fragment injury residuals.

5.  Entitlement to service connection for right wrist 
fragment injury residuals.

6.  Entitlement to service connection for dizziness and 
headaches as residuals of a grenade explosion.

7.  Entitlement to service connection for dizziness and 
headaches due to causes other than a grenade explosion.

8.  Entitlement to service connection for a right shoulder 
injury due to causes other than a grenade explosion.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to March 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, which denied 
the claims.

The veteran provided testimony at a personal hearing 
conducted before the undersigned Veterans Law Judge in 
February 2004, a transcript of which is of record.

The issues of entitlement to service connection for dizziness 
and headaches, and for a right shoulder injury, due to causes 
other than a grenade explosion are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  The veteran sustained multiple shell fragment wounds to 
the skull, right shoulder, right forearm and right wrist as a 
result of a grenade explosion in May 1968.  Another 
individual was killed as a result of this incident.

3.  A May 1968 Formal Line of Duty Investigation determined 
that the veteran's injuries were sustained in the line of 
duty, and were not due to willful misconduct.  However, this 
report indicates that in November 1968, the findings of the 
reviewing authority were disapproved and the following 
substituted therefor: NOT IN LINE OF DUTY - DUE TO OWN 
MISCONDUCT.

4.  An August 1968 Court Martial report reflects that the 
veteran was found guilty of unlawful killing due to culpable 
negligence in the hand grenade incident.


CONCLUSION OF LAW

Service connection is not warranted for PTSD, skull fragment 
injury residuals, right shoulder fragment injury residuals, 
right forearm fragment injury residuals, right wrist fragment 
injury residuals, and dizziness and headaches due to a 
grenade explosion.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.159, 3.301, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

The Board notes that the RO originally denied the veteran's 
service connection claims as not well grounded by a December 
1999 rating decision.  However, the RO subsequently 
readjudicated this case pursuant to Section 7(b) of the VCAA, 
which provided that cases denied as not well grounded which 
became final during the period beginning July 14, 1999, may 
be readjudicated upon the request of the claimant or the 
Secretary's own motion.  (Emphasis added).  See also 
VAOPGCPREC 3-2001.  Prior to the October 2002 rating decision 
which is the subject of this appeal, the RO sent 
preadjudication notice by correspondence dated in June 2001 
and September 2001.  This correspondence specifically 
informed the veteran of the enactment of the VCAA, of what 
information and evidence he must submit to establish service 
connection for the claimed disabilities (to include the issue 
of willful misconduct), what information and evidence will be 
obtained by VA, and the need for the veteran to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holdings in Quartuccio, supra, and 
Pelegrini, supra.  Moreover, the veteran has been provided 
with a copy of the appealed rating decision and the March 
2003 Statement of the Case (SOC) which provided him with 
notice of the law and governing regulations regarding his 
case, as well as the reasons for the determinations made with 
respect to his claims.  Further, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Thus, the duty to notify has been satisfied.

Regarding the duty to assist, the Board notes that it does 
not appear the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, he has had the opportunity to submit 
contentions in support of his claim, as has his accredited 
representative, to include at the February 2004 personal 
hearing.  Moreover, for the reasons stated below, the Board 
finds that service connection is not warranted for the 
claimed disabilities because they are due to the veteran's 
own willful misconduct.  As such, there is no reasonable 
possibility that any additional development such as a medical 
examination would substantiate the veteran's case.  In 
VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General 
Counsel held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the Court has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Consequently, the Board concludes that the duty to 
assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  The veteran essentially contends that he 
currently has PTSD, skull fragment injury residuals, right 
shoulder fragment injury residuals, right forearm fragment 
injury residuals, right wrist fragment injury residuals, 
dizziness and headaches due to injuries sustained as a result 
of an in-service hand grenade incident.

The veteran's service medical records confirm that he 
sustained multiple shell fragment wounds as a result of a 
grenade explosion in May 1968.  Specifically, he sustained 
multiple lacerations of the right eye below brow with small 
foreign body, right hand with foreign body, right shoulder, 
and right arm with small foreign body.  He was also found to 
have a sprained right wrist.  An August 1968 Report of 
Medical History noted that he reported dizziness since he was 
involved in a grenade explosion.  Subsequent records also 
note treatment for recurrent dizziness and lightheadedness 
which he attributed to the May 1968 grenade blast.  The 
service medical records further reflect he sustained an 
additional head injury in February 1969 due to a motor 
vehicle accident, and was subsequently treated for more 
headaches than usual.  On a March 1969 Report of Medical 
History he indicated, in part, that he had experienced 
frequent or severe headache.  However, he indicated that he 
had not experienced depression or excessive worry, loss of 
memory or amnesia, nor nervous trouble of any sort.

As noted in a CID Report of Investigation summary, the 
veteran was in a jeep when he reassembled a disassembled hand 
grenade, ignited the striker device and tossed it out the 
right side of his vehicle in the direction of BP, the grenade 
landed at BP's feet and, a few seconds later, exploded.  BP 
died as a result of this explosion, and the veteran sustained 
multiple injuries.

In his statement, the veteran asserted that someone who he 
did not remember handed him a complete grenade while he was 
sitting behind the steering wheel of the jeep, and that BP 
told him that the grenade was a dud.  The veteran 
acknowledged that he tossed the grenade from the jeep, 
"[j]ust to get rid of it," that BP did not tell him to be 
careful with the grenade, and that he did not jokingly throw 
the grenade at BP.  Further, he denied pulling the pin from 
the grenade.

Another statement from RLP asserted that he saw BP taping a 
faulty primer on the grenade, that the grenade was in two 
parts at that time, that when BP finished taping the primer, 
to include the pin, they walked outside where they met the 
veteran and MGB.  Thereafter, BP handed the taped primer to 
the veteran, then to MGB, and when MGB returned the grenade 
to the veteran BP told him "don't fool around with it, cause 
it might go off."  RLP then stated that he started to leave, 
had gone about 12 to 15 feet when he was alerted by an 
unknown voice coming from the direction of the jeep, turned 
toward the jeep and saw the grenade lying on the ground.  RLP 
thought the veteran was still sitting behind the steering 
wheel of the jeep, but could not see BP or MGB.  A few 
seconds passed and the grenade exploded.

In his statement, MGB reported that the veteran was supposed 
to give him a ride in the jeep on the day of the grenade 
incident, that the veteran asked BP if he could see the 
primer section of the dismantled grenade, that BP handed the 
primer section of the grenade to the veteran who in turn went 
around the jeep and sat in the driver's seat.  MGB 
acknowledged that BP gave him the body section of the 
grenade, that the veteran asked to look at this section, and 
he (MGB) gave this section to the veteran.  Further, MGB 
stated that BP then told the veteran not to put the grenade 
together since it was still capable of going off, that the 
veteran put the primer section into the body section, 
although he (MGB) did not know if they were screwed together, 
that BP again told the veteran the grenade could go off, and 
the veteran responded "don't worry about it, I know what I'm 
doing."  Thereafter, the veteran persisted in playing with 
the grenade by waving it around.  MGB reported that he was 
putting the last of his equipment into the jeep, saw a 
glimpse of the veteran's right arm extended to the right, 
heard a pinging sound and a thump from where BP was standing, 
turned in that direction and saw the grenade lying on the 
ground, in the area of BP's feet.  Moreover, MGB heard the 
veteran say "here," and as the grenade hit the ground he 
heard BP say "look out."  MGB reported that the veteran was 
sitting behind the steering wheel with a smile on his face, 
apparently thinking it was a joke.  A few seconds later, the 
grenade went off.

A May 1968 formal Line of Duty Investigation report indicates 
that the veteran's multiple shrapnel wounds of the right 
faced and arms sustained as a result of a faulty hand grenade 
being dropped to the ground and exploding was in the line of 
duty, and that intentional misconduct or neglect was not the 
proximate cause.  Further, this report found that both BP and 
the veteran were present for duty and carrying out their 
assigned duties; that BP was instructed to dispose of a 
faulty grenade; and during the process of following these 
orders, the faulty grenade malfunctioned and exploded, 
killing BP and injuring the veteran.  It was acknowledged 
that the veteran was negligent in judgment, but even with the 
knowledge that he failed to follow BP's orders, which, 
according to military regulation "[a] violation of military 
regulations, orders or instructions in absence of further 
showing of misconduct, should be deemed to establish no more 
than simple negligence."  Granted, the investigating officer 
stated that there were entirely too many factors such as a 
faulty hand grenade that malfunctioned, too many parts of 
this incident that might if found, greatly affect this 
decision, but in light of the guidelines and his own personal 
convictions, he could not fix the action of the veteran as 
being either intentional misconduct or willful gross neglect.  
However, this report indicates that in November 1968, the 
findings of the reviewing authority were disapproved and 
following substituted therefor: NOT IN LINE OF DUTY - DUE TO 
OWN MISCONDUCT.  The reasons for this change were to be 
listed on the reverse side, but no such document appears in 
the record.

An August 1968 Court Martial report reflects that the veteran 
was found not guilty of the charge of murder of BP by means 
of throwing a hand grenade at him.  However, the veteran was 
found guilty by culpable negligence of unlawfully killing BP.  
It was further stated that the court found beyond a 
reasonable doubt that: BP was dead; his death resulted from 
the act of the veteran in throwing a hand grenade at BP in 
May 1968; that the act was culpably negligent; that the 
killing of BP was unlawful; and that the veteran was not 
honestly and reasonably under the mistaken belief that the 
grenade was a dud.  He was sentenced to one year confinement, 
reduction in rank to private E-1, and forfeiture of $34 per 
month for one year.

Thereafter, a February 1969 Board of Review decision found 
the findings of guilty and the sentence approved by proper 
authority correct in law and fact and having determined, on 
the basis of the entire record that they should be approved, 
such findings of guilty and sentence were affirmed.  However, 
the forfeitures were to be applied to pay becoming due on and 
after the date of the convening authority's action.

The veteran's DD Form 214 notes that he received an honorable 
discharge, and that his rank was private, with an E-2 pay 
grade.  

A September 2002 VA Administrative Decision concluded that 
the residuals of injuries incurred in the hand grenade 
incident of May 1968 were determined to be due to willful 
misconduct and not in the line of duty.  

The veteran has contended, in essence, that the grenade 
incident was an accident, and not the result of willful 
misconduct.  He testified that BP was the company clerk, not 
the unit ammunitions non-commissioned officer (NCO) as listed 
in the service records.  In describing the incident, he 
testified that BP gave him the grenade saying it was a dud; 
that it was fully assembled when he took it, although there 
was something wrong with the top of it; that he did not pull 
the pin off the grenade; that while he was holding it the 
striker went click and he saw it flip over; that he had the 
grenade in his left hand at the time, and threw it under the 
jeep on his left side, but it evidently wound up on the right 
side by BP.  He maintained that he did not intentionally 
throw the grenade at BP, and that he was just trying to get 
rid of it.  It was contended that the fact he remained 
sitting behind the steering wheel confirmed his belief that 
the grenade was a dud.  Further, he testified that the 
individual who conducted the original investigation and line 
of duty determination was the first officer on the scene at 
the time of the incident, and found that there was no 
intentional misconduct and was in the line of duty.  It was 
contended that the November 1968 change was a proposed 
change, and because the reverse side of the document was not 
in the file it was incomplete, therefore it was not known if 
it was actually signed and adopted by the final reviewing 
authority.  The veteran contended that the original 
investigator was transferred and was ultimately dishonorably 
discharged because of the report, and that this individual 
changed his last name after he left the military.  Moreover, 
it was contended that the findings and charges against the 
veteran were due to politics, as BP came from an influential 
family.  

In support of his contentions, the veteran referred to 2 lay 
statements of record, both of which are dated in 1999.  One 
is from the investigating officer who made the original line 
of duty determination, and the other is from MHC who was a 
clinician on the base at the time of the incident. 

MHC stated that he was told that the veteran drove up while 
BP and another man were tossing this grenade between them; 
that BP had previously unscrewed the detonator; that BP 
tossed the grenade to the veteran; that the veteran thought 
it was a dud, screwed in the detonator and tossed it back to 
BP, and the explosion followed.  Thus, MHC asserted that this 
meant the pin was already out of the grenade, and at most the 
veteran was an innocent party to the event.  Moreover, from 
his experience seeing the veteran in sick call, MHC opined 
that he could not have acquitted himself adequately for his 
own defense.  Further, MHC stated that he knew that someone 
such as the company commander was not happy with the original 
report of the accident, and therefore it was discarded and 
another officer wrote the report of the incident.

The original investigating officer asserted that both he and 
the subsequent investigating officer were unqualified to 
conduct the level of investigation necessary in regard to the 
in-service hand grenade incident.  Moreover, he asserted that 
it was and is wrong to consider the death of BP anything but 
an accident, and that it was evident that BP, as the unit 
ammunition specialist and an NCO in charge of the detail 
failed in his role as leader and supervisor.  As such, he and 
not the veteran should be found the party at fault.  The 
investigating officer acknowledged that the veteran was 
careless, but not nearly as careless as BP.  Moreover, it was 
his opinion that the veteran was made to be guilty when in 
his opinion as the initial investigating officer the veteran 
was not even a suspect of murder, and he would not require or 
recommend arrest or sentencing.  He also indicated that there 
was the effort to "get" the veteran because of the wealth 
and influence of the family of BP's spouse.

In addition, it was contended that the Court Martial's 
finding of culpable negligence did not rise to VA's 
definition of willful misconduct.  As defined in a Military 
Judge's Handbook that was added to the record, culpable 
negligence is a degree of carelessness greater than simple 
negligence.  It was stated that simple negligence is the 
absence of due care, and that the law required everyone at 
all times to demonstrate the care for the safety of others 
that a reasonably careful person would demonstrate under the 
same or similar circumstances; this is what "due care" 
means.  Culpable negligence is a negligent act or failure to 
act accompanied by a gross, reckless, wanton or deliberate 
disregard for the foreseeable results to others.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).

An injury or disease incurred during active service will be 
deemed to have been incurred in line of duty when the person, 
at the time the injury was suffered or disease contracted, 
was in active service, whether on active duty or authorized 
leave, unless such injury or disease was a result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
A service department finding that injury or disease was in 
the line of duty will be binding on the VA unless it is 
patently inconsistent with the requirements of laws 
administered by the VA.  38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.1(m), 3.301.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violations of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury.  A service 
department finding that injury was not due to willful 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(n).


Analysis.  In the instant case, the Board finds that the 
veteran's claims must be denied as the in-service injuries 
were the result of his own willful misconduct.

Initially, the Board notes that there is no competent medical 
evidence of record which actually diagnoses the veteran with 
PTSD or any other acquired psychiatric disorder.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.CA. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 
U.S.C.A § 1131, as well as other relevant statutes, only 
permitted payment for disabilities existing on and after the 
date of application for such disorders.  The Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  

Even if the veteran were diagnosed with PTSD, he would still 
not be entitled to a grant of service connection.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).  
He maintains that his only stressor is the in-service grenade 
incident.  Similarly, he contends, and the medical evidence 
suggests, that all of the disabilities which are the subject 
of this appeal are the proximate result of this incident.  
For the reasons stated below, the Board finds that this 
incident and the resulting disabilities thereof are due to 
his own willful misconduct, and, thus, not subject to a grant 
of service connection.

Despite the contention advanced at the February 2004 hearing 
that the November 1968 change was only a proposed change, the 
document itself reflects that it was a final determination on 
this issue.  As stated above, this change found that incident 
and injuries were not in the line of duty, and were due to 
the veteran's own misconduct.  Such a change is consistent 
with the fact that the Court Martial, which was subsequent to 
the original line of duty determination, found the veteran 
guilty of unlawful killing due to culpable negligence in the 
hand grenade incident.  Consequently, the Board is satisfied 
that the final service department determination of this 
incident was that it was due to the veteran's own willful 
misconduct.  See 38 C.F.R. §§ 3.1(n), 3.301.

The Board further finds that even if there had been a service 
department finding that the incident was in the line of duty, 
service connection would still be denied because such a 
finding would be patently inconsistent with the requirements 
of laws administered by the VA.  See 38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(m), 3.301; see also Holbrook, supra.

The veteran does not dispute that he was found guilty of the 
unlawful killing of BP due to culpable negligence in the hand 
grenade incident.  Although it was contended at the hearing 
that culpable negligence does not rise to VA's definition of 
willful misconduct, the Board finds otherwise.  

The Board acknowledges that the veteran did not intentionally 
kill BP.  However, willful misconduct merely requires 
conscious wrongdoing or a known prohibited action.  It does 
not require intent to harm someone.  Negligent behavior 
resulting in someone being harmed can be conscious wrongdoing 
or a known prohibited action, especially if it involves 
knowledge of or wanton and reckless disregard of its probable 
consequences.  See 38 C.F.R. § 3.1(n).  The military 
definition of culpable negligence is a negligent act or 
failure to act accompanied by a gross, reckless, wanton or 
deliberate disregard for the foreseeable results to others.  

VA's requirement of "wanton and reckless disregard of its 
probable consequences" for willful misconduct is clearly 
consistent and almost synonymous with culpable negligence's 
requirement of "gross, reckless, wanton or deliberate 
disregard for the foreseeable results to others."  As the 
Court Martial found the veteran was guilty of culpable 
negligence beyond a reasonable doubt, the Board concludes 
that his actions in this incident constitute willful 
misconduct.  This finding is also supported by the fact that 
the Court Martial found beyond a reasonable doubt that the 
veteran was not honestly and reasonably under the mistaken 
belief that the grenade was a dud.

The Board further finds that matters such as the veteran's 
completion of his enlistment, promotion, and honorable 
discharge are not relevant to the question of whether his 
actions in May 1968 constituted willful misconduct.  Simply 
put, such matters do not change the fact that it was found 
beyond a reasonable doubt that he was not honestly and 
reasonably under the mistaken belief that the grenade was a 
dud, and that he was guilty of culpable negligence in the 
involuntary death of BP.

The Board also finds that the service record contemporaneous 
account(s) of the May 1968 hand grenade incident, to the 
extent they conflict with the veteran's current account of 
this incident, are entitled to more weight.  Simply put, the 
veteran's current account has been made more than 30 years 
after the incident in question, and in the context of seeking 
benefits for the disabilities that are the proximate result 
of this incident.  Moreover, there is no evidence to support 
the assertions of the veteran and the original investigating 
officer that there was an effort to "get" the veteran due 
to the influence of BP's family and/or his spouse's family.  
In fact, it should be noted that the original investigating 
officer's report and recommendation are of record, but were 
superseded by the undisputed Court Martial findings that he 
was guilty beyond a reasonable doubt of the unlawful killing 
of BP due to culpable negligence, and that he was not 
honestly and reasonably under the mistaken belief that the 
grenade was a dud.  Moreover, the Board's conclusions 
regarding the Court Martial findings are supported by the 
fact that the findings of guilty were affirmed by the Board 
of Review.

For the reasons stated above, the Board finds that the 
disabilities for which the veteran is seeking service 
connection are the proximate result of the May 1968 hand 
grenade incident, and that this incident was the result of 
the veteran's own willful misconduct.  As claimants are not 
entitled to a grant of service connection for disabilities 
that are the result of their own willful misconduct, the 
Board concludes that the veteran's appeal must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for skull fragment injury 
residuals is denied.

Entitlement to service connection for right shoulder fragment 
injury residuals is denied.

Entitlement to service connection for right forearm fragment 
injury residuals is denied.

Entitlement to service connection for right wrist fragment 
injury residuals is denied.

Entitlement to service connection for dizziness and headaches 
as residuals of a grenade explosion is denied.


REMAND

The Board notes that the veteran's service medical records 
indicate that the veteran was involved in an automobile 
accident in February 1969 in which his head hit the 
windshield.  The March 1969 service medical record entry 
noted that the veteran complained of more headaches than 
usual.  Headaches were in the right occipital region.  A 
skull series and right shoulder were mentioned.  A post-
service July 1969 report noted old contusion at right 
forehead with intermittent post traumatic headaches, and 
noted complaints of occasional twitching of the muscles at 
the posterior right shoulder.

There is no record of treatment immediately following the 
accident, only the March 1969 service medical record entry 
and the post-service report.  Thus, additional information 
regarding the February 1969 automobile accident is necessary.  
On remand the veteran should be asked to complete a Report of 
Accidental Injury, so that additional information regarding 
the accident can be obtained.

Additionally, during his personal hearing, the veteran 
indicated that he receives current treatment from a private 
physician (page 23 of hearing transcript).  A review of the 
file does not show that these records were requested.  Thus, 
remand is warranted. 

Accordingly, these issues are remanded to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
including his current family doctor, who 
treated the veteran for headaches, 
dizziness and a right shoulder condition.  
After securing the necessary release, the 
RO should obtain these records.  

2.  Ask the veteran to complete a Report 
of Accidental Injury (VA Form 21-4176) or 
its equivalent, with respect to the 
February 1969 automobile accident.

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4. After completing any additional 
development deemed necessary, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



